Champlin, C. J.
The complainant filed her bill of complaint in the circuit court for the county of Wayne, in chancery, where she obtained a decree declaring that the deed executed^ by Alice B. Bahan to Herbert E. Turnbull of the premises described in the bill of complaint as lot No. 17, of outlot No. 25, Labrosse farm, is fraudulent and void; said deed bearing date April 9, 1889, and recorded in the office of the register of deeds in Liber 338 of Deeds, on page 213. From this decree the defendant appeals. • ■
The record contains over 400 printed pages, and the questions involved are purely questions of fact. We have carefully scrutinized the testimony, and are clearly of the opinion that the conclusions reached by the circuit court are correct, and ought to be affirmed. It would serve no *348useful purpose to restate the testimony upon which we are forced to the conviction that the complainant was deceived by false representations and falsification of the abstract of title of the land taken in exchange for the land conveyed by the deed executed by complainant to defendant.
It is sufficient to say that the complainant made out a plain case for the relief prayed for, and the decree is affirmed, with costs.
Morse, Long, and Grant, JJ., concurred. McGrath, J., did not sit.